Citation Nr: 1034216	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1972 to September 
1974.  Thereafter, he apparently performed various periods of 
military training in the U.S. Army Reserves, to include a period 
of inactive duty for training (IDT) in March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  


FINDINGS OF FACT

1. In an unappealed November 2005 Board decision, the Veteran's 
claim of entitlement to service connection for a low back 
disability was denied.

2. The evidence added to the record since November 2005 does not 
relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1. The November 2005 Board decision denying the Veteran's claim 
of entitlement to service connection for a low back disability is 
final. 38 U.S.C.A. § 7104 (West 2002).

2. The evidence received subsequent to the November 2005 Board 
decision is not new and material, and the requirements to reopen 
a claim of entitlement to service connection for a low back 
disability have not been met. 38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or a supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the veteran is given 
an opportunity to participate effectively in the adjudication of 
the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) held that VA must both notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA adjudicators are required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 
2, 3 (June 14, 2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted. Id. at 486.

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by showing 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law. 
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Also, 
obviously, if the Board is granting the requested benefit, this, 
too, would render any notice error nonprejudicial.

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2006, 
prior to the June 2006 RO determination which is currently on 
appeal.  This letter informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The June 2004 
letter complies with the Court's holding in Kent, supra, in that 
it included the criteria for reopening a previously denied claim 
and information concerning why this claim was previously denied. 
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed of what evidence was 
necessary to substantiate the elements required to establish this 
claim for service connection was found insufficient in the 
previous denial.

The Board also finds that VA fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA has made all 
necessary attempts to obtain all relevant medical and other 
records identified by the Veteran and his representative.  In 
addition, the Veteran has been afforded numerous VA examinations 
to determine whether his low back disability was related to 
service.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Hence, that claim has been fully developed.

In any event, the VCAA appears to have left intact the 
requirement that a Veteran present new and material evidence to 
reopen a final decision under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim. See 38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

New and Material Evidence

The Veteran contends that he is entitled to service connection 
for a low back disability, which he believes arose from a back 
injury he sustained while attempting to lift a tent during a 
period of inactive duty for training (IDT).  However, the Board 
must first determine whether new and material evidence has been 
submitted to reopen his claim since an unappealed, and therefore 
final, Board decision denied the Veteran's claim for service 
connection in November 2005. See 38 U.S.C.A. § 7104; Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In November 2005, the Veteran attempted to reopen his claim for 
service connection for a low back disability.  His requests were 
denied in April 2006 and June 2006 rating decisions.  A timely 
notice of disagreement was submitted in December 2006, followed 
by the issuance of a statement of the case in February 2007 and 
submission of a substantive that same month.  

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of that 
claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen is 
presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is "new 
and material." See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, 
"new" means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

Second, if VA determines that the evidence is new and material, 
VA may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring that 
the duty to assist has been fulfilled. See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom. Winter v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits. Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance. Id at 284.

In this case, the Board denied the Veteran's claim in a November 
2005 decision because the current back disability was not shown 
to be causally related to his active military service, or to an 
injury incurred during his active military service (to include 
reserve service).  The reasons and bases are discussed at length 
below.  

The evidence of record at the time of the last final Board 
decision in November 2005 included the following: (1) service 
treatment records showing complaints of back pain as related to a 
genitourinary problem, and a isolated complaint of sacroiliac 
joint tenderness; (2) a March 1979 post-service (reserve) 
incident report, DA Form 2173, showing a lifting injury which 
resulted in back sprain; (3) an undated treatment report, most 
likely related to treatment in 1980 given the Veteran's reported 
age at the time, showing complaints of low back pain and a 
diagnosis of low back myofascial syndrome; (4) reports of 
periodic physical examinations dated in July 1980, February 1984, 
and July 1985, which were conducted in connection with the 
Veteran's military reserve service, demonstrating that the 
Veteran's spine was normal; (5) treatment records dated in 1987, 
showing that the Veteran was involved in a car accident and 
received diagnoses of whiplash injury (cervical spine), myositis 
of the thoracic/lumbosacral region; (6) an August 1992 VA 
examination showing "no evidence of significant abnormality 
involving the vertebral body or intervertebral disc spaces," a 
normal EMG, and diagnoses of lumbar paravertebral fibromyositis 
and L5-S1 radiculopathy; (7) treatment records dated in 1993 and 
1994 showing complaints of low back pain and treatment for 
myositis; (8) an August 1996 private treatment report from Dr. 
Alvarez opining that the Veteran's herniated nucleus pulposes 
"most likely occurred {sic} with the only episode of documented 
back sprain in this patient's history;"(9) a June 1997 Regional 
Office hearing transcript in which the Veteran testified to 
continued back symptomatology since the March 1979 IDT incident; 
Dr. Perez also testified and indicated that his back condition 
began during his military service in 1979; (10) a May 1999 VA 
examination report in which the examiner opined that there was 
"not sufficient medical evidence to establish that the 
appellant's current HNP (herniated disc pulposus) at L5-S1 
levels...and lumbosacral myositis was incurred as result of 
injuries incurred by the Veteran in March 1979." (11) an October 
2001 VA examination report in which the examiner again opined 
that the Veteran's current back disability was unlikely related 
to any incident in-service, including injuries incurred in March 
1979; and (12) a May 2002 opinion from Dr. Alvarez Swihart (a 
private physician), indicating that the Veteran's current 
degenerative disc disease was the result of the March 1979 
lifting injury and that HNP was diagnosed as soon as confirmatory 
testing was conducted.  

Based on the foregoing, the Board determined that the medical 
evidence did not establish that a chronic back disorder was 
incurred during any period of service.  The Board specifically 
pointed to the absence of medical evidence linking the Veteran's 
current back disabilities to his period of active service between 
1972 and 1974; the absence of evidence of any medical treatment 
for back complaints between 1980 and 1987; the onset of current 
back complaints and treatment beginning in 1987, following an 
automobile accident; and a uniformity of medical opinions based 
on a review of the Veteran's complete history which essentially 
concluded that the Veteran's current back disability was not 
related to his military service.  The November 2005 Board 
determination is final. See 38 U.S.C.A. § 7104.

The evidence added to the record subsequent to the November 2005 
Board decision includes the following: (1) a duplicative May 2002 
statement from Dr. Alvarez Swihart; (2) a duplicative RO hearing 
transcript from June 1997; (3) statements from the Veteran and 
his representative; (4) a February 2006 VA treatment record 
showing complaints of low back pain; (5) a June 2007 private MRI 
report showing degenerative discogenic disease; (6) other private 
treatment records dated in 2007 and 2008 showing continued 
treatment for myositis; and (7) an August 2006 statement from Dr. 
Alvarez Swihart.  

Items (1) and (2) outlined above are duplicative of evidence 
already of record at the time of the November 2005 Board 
decision, and therefore, this evidence is not "new" within the 
meaning of 38 C.F.R. § 3.156(a).  

Items (4) through (6) simply show continuing treatment of a low 
back disability.  While such records were not previously before 
agency decisionmakers, this evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  
Therefore, it is not "material" evidence within the context of 
38 C.F.R. § 3.156(a).  

With respect to the Veteran's contentions and statements, and 
those of his representative, the Board emphasizes that such 
statements are also not "material" within the meaning of 38 
C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide a 
basis on which to reopen a claim of service connection.

Finally, with respect to the August 2006 statement from Dr. 
Alvarez Swihart, the Board notes that the content of his opinion 
is largely duplicative of the letter previously submitted in May 
2002.  In this regard, the Board considered his opinion at length 
in its November 2005 decision, and determined that its probative 
value was diminished for various reasons, including the fact that 
Dr. Alvarez Swihart failed to make reference to the findings of a 
normal spine noted on three separate physical examinations 
conducted after the 1979 injury, i.e., in July 1980, February 
1984, and July 1985.  He also failed to refer to the X-ray 
examinations performed in March 1979 and February 1987, which 
showed a normal lumbar spine.  

While the August 2006 statement from Dr. Alvarez Swihart now 
briefly references the above dates, its content and reasoning are 
still duplicative of the evidence, i.e., opinion letter, 
submitted in May 2002.  Indeed, in May 2002, he concluded that 
the 1979 IDT injury caused the herniated disc, but that it was 
only diagnosed upon CT scan in 1996 (nearly 20 years after the 
1979 injury, and approximately 10 years after the automobile 
accident).  In the August 2006 statement, Dr. Alvarez Swihart 
again concludes that the herniated disc was present all along, 
but that it was not acknowledged or recognized until the 1996 CT 
scan.  The Board considered essentially the same opinion with an 
earlier date in its previous determination of November 2005.  
Therefore, it is not "new" as contemplated under 38 C.F.R. § 
3.156(a), and as such, the Veteran's request to reopen a claim of 
entitlement to service connection for a low back disability is 
denied.  





ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen his claim of entitlement to 
service connection for a low back disability is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


